Citation Nr: 0720737	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  04-17 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for total left knee 
replacement, currently evaluated at 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1953 to August 
1956 and from October 1960 to May 1974.  This matter comes to 
the Board of Veterans' Appeals (Board) on appeal from a 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends in his May 2004 substantive appeal that 
the symptomatology associated with his service-connected 
total left knee replacement, currently evaluated at 30 
percent disabling, has increased in severity and warrants a 
higher rating.  In his appeal, he described an increase in 
pain and stated that he fell weekly or more due to left knee 
instability.  He further stated that his recent treatment 
included a referral to pain management, a prescribed walker, 
and an increase in medication.  

In support of his contentions, the veteran submitted private 
and VA treatment records indicating that he sought VA 
treatment in April 2004 for left knee pain and related 
symptomatology.  In the VA treatment report, he stated that 
his pain had increased in the last three months.  A private 
treatment record from Dr. Hardy dated in April 2004 was also 
submitted by the veteran which indicated that he had been 
treated for left knee pain and related symptomatology which 
included instability and sleeplessness due to his left knee 
pain.  The April 2004 private treatment record also reflects 
that the veteran was referred for comprehensive pain 
management.  Upon a review of the record, the veteran last 
received a VA examination of his service-connected left knee 
disability in February 2004, however, the examination report 
did not provide sufficient information for the Board to make 
an informed determination.  

Moreover, where the veteran claims that his condition is 
worse than when originally rated, and the available evidence 
is too old for an adequate evaluation of the veteran's 
current condition, VA's duty to assist includes providing a 
new examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993); see also Robinette v. Brown, 8 Vet. App. 69, 76 
(1995); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a 
veteran is entitled to a new examination after a two-year 
period between the last VA examination and the veteran's 
contention that the pertinent disability had increased in 
severity).  Based on the veteran's allegations and the lack 
of sufficient information in the examination report of 
record, the Board finds that the case should be remanded for 
a current VA examination.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2006).  

Additionally, as mentioned above, the veteran submitted a 
treatment record dated in April 2004 showing treatment for 
his service-connected left knee at the Jacksonville VA.  As 
such, it appears that the veteran receives treatment for his 
service-connected disorder through VA.  The record reflects 
that there have been no other VA treatment records received 
or requested since April 2004.  As VA has notice of the 
possible existence of additional VA records, they must be 
retrieved and associated with the other evidence already on 
file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see 
also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Therefore, VA records dating 
from April 2004 should be requested.

Accordingly, the case is REMANDED for the following actions:

1.  All VA Jacksonville outpatient 
records dating from April 2004 should be 
requested and associated with the claims 
folder.

2.  Schedule the veteran for an 
examination to determine the current 
nature and extent of his service-
connected left knee disability.  The 
claims folder should be made available to 
the examiner.  


In particular, the examiner should 
address whether there is ankylosis of the 
left knee and if so whether it is 
favorable or unfavorable.  If ankylosis 
is not present, the examiner should 
provide the ranges of flexion and 
extension of the veteran's left knee and 
note the presence (including degree of 
severity) or absence of any subluxation 
or lateral instability of this joint.  
The examiner is also requested to note 
whether there is any additional 
functional limitation or limitation of 
motion due to factors such as pain, 
weakness, fatigability, or incoordination 
attributable to the service-connected  
disability.  

The examiner should also be asked to 
indicate whether there is any shortening 
of the left lower extremity as a result 
of the service-connected left knee 
condition, and if so, the exact amount of 
the shortening.   

3.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and 
the applicable time period in which to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




